Title: To George Washington from Major General Arthur St. Clair, 11 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Springfield [N.J.] February 11. 1780
          
          The Enemy made an incursion into this State this Morning about an hour before Day, in three different places from Staten Island, and one from Paulas Hook—A par⟨ty of a⟩bout three hundred commanded by Colonel Simcoe ⟨lan⟩ded at Woodbridge—A small party in Raway Neck, & the most considerable Body at DeHarts Point, and marched to Elizabeth Town—The Guards at Elizabeth Town and Woodbridge were timely aprised of their approach; and retreated to some little distance from both these Posts, and were not attacked—& have sustained no other loss than having each one Man wounded.
          
          I have not been able to asscertain the Force of the party that came to Elizabeth Town. The two Persons that were made prisoners there seem extreemly ignorant of it, and had followed the Troops in order to plunder.
          There Numbers are said to have been two Thousand, which is improbable, but from General Sterling and General Skinners both being with them, they must have been considerable[.] A Number of Houses in the Town have been stript of every thing, and ten or twelve of the Inhabitants carried Off—The Party at Woodbridge committed no outrage of any kind upon either the Persons or Houses of the Inhabitants, but carried off about thirty Head of Cattle.
          Their principal aim seems to have been the Guard, and missing of that they staid a very short time. On their retreat they were followed by the Horse Patroles, some of the Militia, and the Troops, who say they wounded several but none were left on the ground. The party that landed at Raway, in a very obscure place, plunder⟨ed⟩ two houses and carried off two Men, and seem to have had no other object—But the surprising a party of fifty Men seems too triffling to have been the design of so large a Party as that at Elizabeth Town—Whatever it may have been the finding the Guard so alert probably induced them to desist. The party from Paulas Hook consist’d of about three hundred Horse, and landed at Hackinsack.
          The Person I had sent to New York, and who had been detain’d at Paulas Hook, inconcequence of Orders, the day before, to suffer no person to go ⟨out,⟩ came over with them—They proceeded some distan⟨ce into⟩ the Country, and from the rout they persued he thi⟨nks in⟩tended to have pass’d the Cedar Swamp, and were very perticular in their Inquiries, about the situation of your Quarters, and where I was quarter’d and the guards that were posted betwixt Hackinsack & Morris Town—He says perticularly that after marching some way into the Country, he heard an Officer ask the Commandant where they were going—He replyed, he could not tell them that but they had more than Thirty Miles to March that Night—That in a short time after this, finding the Snow very deep & the Roads not broken they returned and he was dismissed.
          If their design was an attempt upon your Excellencys Quarters, the other partys were intended to direct our attention from

that Party of Horse that were to have marched upon our left Flank, and I hope you will pardon me for hinting that there is not a sufficient Body of Troops near enough, to render you secure.
          Had they been designed to have fallen upon our Rear which they might have done, they had Troops enough to have given us full Occupation, and them the Opportunity.
          But supposing either of them it is difficult to account for their retiring so soon without even attacking the Elizabeth Town Guard, which was not above a quarter of a Mile out of Town.
          The Person from New York says that the East River is still open; & in general gives the same account of the situation of the Shipping, Guards and Quarters of the General Officers as I had the honour to transmit to your Excellency in a former Letter.
          His account of Paulas Hook is not an accurate one It consists of a pretty large Redoubt, with a smaller one within it capable of containing about One hundred & fifty.
          The Barracks about ten Rods without the Works, which are Abbatied to the land side, but not to the Water, and not one peice of Cannon planted that Way—that the Garrison consists of about Six hundred Men, from which they Detach daily a serjeants Guard to the Green Island, about a Mile from the Hook and lower down the River—and that they have ceased to send the Reinforcement I mentioned before for some days.
          I have had no authentic Intelligence from Staten Island for some days, and indeed it is very difficult to obtain—T⟨he⟩ Inhabitants in general cry out so much a⟨gainst⟩ Morris Hatfield that I have not employed him and they are all affraid of being detected by his Brothers on the Island—I expect however to hear from thence by tomorrow Night and if it is of concequence will transmit it immediately to your Excellency—I still think Busquorqua Corps may be taken Off. I am Sir Your most Obdet servant
          
            Ar. St Clair
          
        